Exhibit 10.2


PROMISSORY NOTE






$5,000,000 September 7, 2012




 
(1)  For value received, the undersigned, Premier Financial Bancorp, Inc., a
Kentucky corporation with principal offices in Huntington, West Virginia
(“Borrower”) hereby promises to pay in lawful money of the United States of
America to the order of The Bankers’ Bank of Kentucky, Inc., a Kentucky banking
organization, with main offices in Frankfort, Kentucky (“Lender”), at the main
offices of Lender, 107 Progress Drive, Frankfort, Kentucky, 40602,  on September
7th, of 2013, the outstanding principal amount loaned to Borrower under this
Promissory Note (“Note”), and not previously repaid, together with interest due
and owing as of such date upon such outstanding principal amount, as reflected
by the books and records of the Lender.  The Parties agree and acknowledge that
the Borrower may request and receive monies from Lender under this Note from
time to time, but the aggregate outstanding principal balance at any time shall
not exceed Five Million ($5,000,000) Dollars, and that the right to request and
receive monies from Lender hereunder shall cease and terminate on September 7,
2013.
 
(2)  The outstanding principal balance under this Note shall bear annual
interest at the rate of the Prime Rate, as announced from time to time by J.P.
Morgan Chase Bank, New York, New York, adjusted daily;  provided, however, that
such interest rate charged shall not be less than Four and one-half (4.5%)
percent.  In addition to the interest payments required under this Paragraph (1)
above, interest on this Note shall be due and payable on the 7th day of each,
September, December, March and June during the term of this Note.  The Prime
Rate specified above will function only as a tool for setting the rate on this
Note and Lender does not represent that such rate has any relationship to the
rate it charges its other customers.
 
(3)  All payments on account of indebtedness evidenced by this Note shall be
first applied to interest, costs and expenses, and then to principal, and
interest shall be computed on the basis of a 365-day year.
 
(4)  The occurrence of any one or more of the following shall constitute a
Default or Event of Default under this Note as those terms are defined under the
Loan Agreement executed of even date herewith:


(i)  Failure to make any payment of principal, interest or costs within twenty
(20) days after any such payment is due hereunder; and
 
(ii)  The occurrence of any other Default or Event of Default under the Loan
Agreement, this Note, or the Stock Pledge and Security Agreement executed of
even date herewith.
 
(5)  Time is of the essence with respect to this Note and in the Event of
Default or an Event of Default under this Note, then (i) the entire principal
balance hereof, and all accrued interest and costs shall, at the option of the
Lender, without notice, bear interest at a rate from time to time equal to the
lesser of the maximum rate permitted by law or five (5%) percentage points over
what otherwise would have been the Note rate from the date of Default or Event
of Default and until said is cured; and (ii) the entire principal balance hereof
and all accrued interest and costs shall immediately become due and payable at
the option of the Lender without notice.  Lender’s failure to exercise any
option hereunder shall not constitute a waiver of the right to exercise the same
at a subsequent time or upon the occurrence of any such Default or Event of
Default.
 
(6)  Borrower acknowledges that, if any payment, whether of principal, interest
or costs, under this Note is not paid when due, Lender will, as a result
thereof, incur costs not contemplated hereunder, the exact amount of which would
be extremely difficult or impractical to ascertain.  Such costs include, without
limitation, process and accounting charges.  Therefore, Borrower hereby agrees
to pay to Lender with respect to each payment of any nature which is not
received by Lender within twenty (20) days after such payment is due hereunder,
a late charge equal to three (3%) percent of the amount of such
payment.  Borrower and Lender agree that such late charge represents a fair and
reasonable estimate of the cost(s) Lender will incur by reason of any such late
payment.  Acceptance of such late charge by Lender shall in no event constitute
a waiver of a Default or Event of Default with respect to the overdue payment
and shall not prohibit or prevent Lender from exercising any of the other rights
and remedies available to Lender.
 
(7)  If there is any Default or Event of Default under this Note and Lender
consults with  attorneys regarding the enforcement of any of its rights
hereunder or under the Stock Pledge and Security Agreement, or the Loan
Agreement executed of even date herewith, or if this Note is placed in the hands
of an attorney for collection, or if suit be brought to enforce this Note, or
Loan Agreement, or the Stock Pledge and Security Agreement, Borrower promises
and agrees to pay all costs thereof, including reasonable attorneys’ fees.  Such
costs and attorneys fees shall include, without limitation, costs and attorneys’
fees in maintaining Lender’s position under this Note and in any appeal or in
any proceeding under any present or future federal bankruptcy act, state
receivership law or federal or state banking agency proceedings.
 
(8)  This Note is secured by a pledge under the Stock Pledge and Security
Agreement of even date herewith of one hundred (100%) percent of the outstanding
common capital stock of Citizens Deposit Bank and Trust Company, Inc.,
Vanceburg, Kentucky, which security interest shall be on an equal par with, and
pari passu with, on a percentage basis, that security interest held by Lender in
that same common capital stock under that Stock  Pledge and Security Agreement
dated September 8, 2010, and that Loan Modification Agreement dated August 16,
2012, between the Parties hereto.


(9)  Borrower hereby waives presentment and demand for payment, notice of
dishonor, protest and notice of protest.


(10)  This Note shall be construed and enforced and otherwise governed by the
Laws of the Commonwealth of Kentucky.


(11)  As used herein, the term “Lender” shall mean any holder or owner of this
Note, or any portion thereof, or participation therein.








Premier Financial Bancorp, Inc.
A Kentucky Corporation


By _/s/ Brien M. Chase______________




Title: _SVP & CFO_________________


 
 
 

--------------------------------------------------------------------------------

 
